This action is brought for the purpose of charging the estate of thefeme defendant with the sum of $330.75 for a breach of contract in refusing to take and pay for a lot of apple trees. The defendant accepted and paid for $40.00 worth of trees and refused to accept and pay for the others. The following is the alleged contract or order for the trees.
   "Memo. of Apple Trees — Season 1907-8. 800 Delicious apple trees. 600 Stamen winesaps. 600 Grimes golden. 450 Rome Beauties. 5 Jonathan. 5 Senators. 5 Benoni. 5 Livland Raspberry. 5 Jeffries.
MRS. J. R. BERTOLETT."
Assuming for the sake of argument that the husband consented in writing to the above order, yet the contract is one that can not be enforced against the feme defendant and his Honor should have (565) sustained the demurrer.
This is in conformity with a uniform line of decisions, many in number, beginning with Harris v. Jenkins, 72 N.C. 183, and ending with Bank v. Benbow, 150 N.C. 782.
Reversed.